PER CURIAM.
This is a disciplinary proceeding against attorney Russell Porter, of Maysville, In which the Board of Governors of the Kentucky State Bar, Association has recommended a six-month suspension.
The Trial Committee found that Porter had induced and coerced his youthful, female secretary to make a false affidavit accusing a former client of Porter’s of a criminal offense against the secretary, the motive being to obtain a warrant which would be used by way of a threat to deter the client from pursuing a certain monetary claim he was asserting against Porter. There was sufficient evidence to support the finding.
The taking by the Trial Committee of the secretary’s deposition two days after the charge was filed against Porter did not constitute the premature holding of a “trial” in violation of RCA 3.340, and in any event no prejudice to any substantial right of Porter’s is claimed to have resulted. See RCA 3.410.
The Trial Committee, while recognizing the gravity of Porter’s misconduct, felt that a six-month suspension would be an adequate sanction in view of Porter’s advanced age and the fact that he has ceased the active practice of law. It is the opinion of this Court, however, that Porter’s offense was such a gross violation of professional standards as to require his disbarment.
It is ordered that the respondent Russell Porter be and he is hereby disbarred from further engaging in the practice of law in Kentucky.